Citation Nr: 0840949	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to a disability rating in excess of 40 
percent for thoracolumbar back strain with sciatica and very 
mild sensory radiculopathy of the S1 nerve root.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and September 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Petersburg, Florida.  The 
veteran testified before the undersigned Veterans Law Judge 
in October 2007; a transcript of that hearing is associated 
with the claims folder.  The issues before the Board today 
were remanded in December 2007 for further evidentiary and 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.

In the October 2008 Hearing Memorandum, the veteran's 
accredited representative asserts that consideration should 
be given to whether the veteran warrants compensation for a 
psychiatric disability, to include depression, as secondary 
to his service-connected disability.  This issue is not on 
appeal before the Board, therefore, the proper course of 
action is to REFER it to the RO for development and 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An April 2004 rating decision reopened the veteran's 
previously denied claim of entitlement to service connection 
for a cervical spine disorder and denied it on the merits.  
The veteran was notified of his appellate rights, but did not 
file a notice of disagreement.

2.  Evidence received since the April 2004 rating decision is 
cumulative of the evidence of record at the time of this 
prior denial and does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  Throughout this appeal, thoracolumbar back strain with 
sciatica and very mild sensory radiculopathy of the S1 nerve 
root is manifested by subjective complaints of mid- and low-
back pain radiating to the bilateral lower extremities with 
objective evidence of flexion limited to less than 30 
degrees; there is no competent evidence of ankylosis, nor is 
there competent medical evidence, including electrodiagnostic 
evidence, of peripheral neuropathy, sciatica, or 
radiculopathy.  There is no competent evidence of 
incapacitating episodes manifested by physician-prescribed 
bed rest.  

4.  The veteran is service-connected for thoracolumbar back 
strain with sciatica and very mild sensory radiculopathy of 
the S1 nerve root, evaluated as 40 percent disabling. 

5.  The veteran's service-connected disability does not 
prevent him from securing and following some type of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision which denied the veteran's 
claim of entitlement to service connection for a cervical 
spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the April 2004 rating decision in 
connection with veteran's request to reopen a claim of 
service connection for a cervical spine disorder is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  The criteria for a disability rating in excess of 40 
percent for thoracolumbar back strain with sciatica and very 
mild sensory radiculopathy of the S1 nerve root have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2008).

4.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) & (b) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters dated in 
January 2006 and July 2006 expressly told him to provide any 
relevant evidence in his possession.  See Pelegrini II, 18 
Vet. App. at 120.  

The Board finds that letters dated in January 2006, May 2006, 
and July 2006 partially satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  The January 2006 and July 2006 
letters also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The May 2006 and July 2006 
letters also provided notice regarding the establishment of a 
disability rating and an effective date for the award of 
benefits in accordance with the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

The January 2006 and July 2006 letters were sent to the 
veteran prior to the initial adjudications in April 2006 and 
September 2006, respectively.  The VCAA notice with respect 
to the elements addressed in this letter was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that the VCAA notice in accordance with 
Dingess was sent after the initial adjudication of the 
veteran's new and material evidence and increased rating 
claims.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, after the May 2006 
notice was provided these issues were readjudicated and a 
November 2006 statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present case, the 
aforementioned January 2006 VCAA letter provided notice that 
satisfies the requirements laid out by the Court's holding in 
Kent.  

Turning to the veteran's increased rating claim, the Court 
issued a decision during the pendency of this appeal in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that, for an increased compensation claim, section 5103(a) 
requires first element notice which notifies the claimant: 
(1) that he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating (a) a worsening or 
increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

Regarding the veteran's thoracolumbar spine disability, the 
January 2006 and May 2006 letters provided part (1)(a) 
notice, expressly informing the veteran of the need to 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  Furthermore, the May 2006 letter notified 
the veteran of information required in Vazquez-Flores notice 
elements (2) and (3).  None of the letters sent to the 
veteran throughout this appeal, however, expressly provided 
notice of elements (1)(b) or (4).  Nevertheless, the Board 
finds that it may proceed with a decision because it 
concludes that any Vazquez-Flores notice errors were 
nonprejudicial to the veteran for the reasons discussed 
below.  Additionally, there is nothing to indicate that any 
notice errors affected the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to part (1)(b) notice, the January 2006 and May 
2006 letters advised the veteran that he might submit 
statements from employers as to job performance, lost time, 
or other information about how his service-connected 
disability affected his employment, as well as statements 
from persons who have witness how his disability symptoms 
affect him.  The Board concludes that the veteran could be 
reasonably expected to understand the need to provide 
evidence regarding the impact of his service-connected 
disability on his daily life and employment from this notice.  
As such, the lack of specific notice of Vazquez-Flores VCAA 
element 1(b) is not prejudicial to the veteran.  See Sanders, 
supra.

As for part (4) notice, the veteran's service-connected 
thoracolumbar spine disability is ratable under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a (2008).  Based on the veteran's current 
rating of 40 percent, he must demonstrate ankylosis of the 
thoracolumbar or entire spine in order warrant a higher 
rating.  In a statement received at the Board on July 21, 
2008, the veteran writes that his records "may or may not 
speak or use term [sic] ankylosis."  The Board is satisfied 
that this statement reflects that the veteran is aware of the 
diagnostic criteria used to evaluate his disability on 
appeal.  Thus, actual knowledge of part (4) notice is 
demonstrated and any notice defect is cured.  See Sanders, 
supra.  

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records and non-VA records, including records associated with 
his Social Security Administration (SSA) disability claim.  
Additional clinical records associated with the veteran's 
March 1993 in-service motor vehicle accident were requested 
from the Naval Medical Clinic in Washington, D.C., and the 
National Personnel Records Center (NPRC).  Unfortunately, 
both requests returned negative replies in March 2008 and 
June 2008, respectively.  Under these circumstances the Board 
is satisfied that any further attempts to obtain these 
outstanding treatment records would be futile.  Thus, VA's 
duty to assist with respect to these records has been 
discharged.  See 38 C.F.R. § 3.159(c)(2).  

The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  He was provided an additional opportunity to 
provide any information and evidence in support of his claims 
following the Board's December 2007 Remand, including 
information regarding treatment for his claimed disabilities.  
He did not identify any additional records that needed to be 
obtained.  

The veteran was afforded VA examinations with respect to all 
of the issues decided herein.  The most recent examination, 
in April 2008, was undertaken as part of the December 2007 
Remand directives.  The veteran's accredited representative 
asserts that this examination is inadequate for rating 
purposes.  See Hearing Memorandum dated October 9, 2008.  
Specifically, the accredited representative notes that the 
examiner was unable to give a true determination of 
limitation of range of motion due to what was perceived as 
"poor effort" by the veteran.  This statement was reflected 
in the June 2008 supplemental statement of the case, and the 
accredited representative contends that the original 
statement by the examiner and the recitation of it in the 
June 2008 supplemental statement of the case can be construed 
as bias against the veteran.  The accredited representative 
requests another examination.  

Section 4.23 of Title 38 of the Code of Federal Regulations 
states that rating officers, in the exercise of his or her 
functions, must not allow their personal feelings to intrude.  
38 C.F.R. § 4.23 (2008).  Similarly, VA examination reports 
should not reflect any inherent bias towards the veteran.  
These principles are paramount to the rating process; 
however, they do not preclude determinations as to the 
credibility of the veteran's statements or the effort shown 
by his actions during examinations.  

The Board notes that it has de novo jurisdiction over this 
appeal; it is not bound by any factual determination made by 
the RO.  See 38 U.S.C.A. §§ 501(a), 7102, 7104, 7105 (West 
2002); 38 C.F.R. §§ 19.4, 19.5, 19.7(a) (2008).  Furthermore, 
it rejects the notion that an examination report is 
inadequate solely because it suggests less than full effort 
by the veteran.  As discussed in more detail below, 
regardless of any consideration as to whether the findings 
are suggestive of less than full effort, the results of the 
April 2008 VA examination do not support a higher rating.  
Finally, the Board has a responsibility to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  Thus, while not 
dispositive of credibility, notations by a VA examiner that 
the veteran may have given less than full effort are relevant 
to the Board's assessment.  The Board rejects any assertion 
that such statements reflect a bias; rather, they indicate a 
medical opinion that impacts evaluation of the evidence.  

In sum, the Board finds no indication that the April 2008 VA 
examination failed to comply with the instructions provided 
in its remand; it is adequate for rating purposes.  Thus, 
another remand is unwarranted and unnecessary.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers on the appellant, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board observes that following recertification 
of this appeal to the Board the veteran submitted additional 
evidence in support of his claim without a waiver of review 
by the agency of original jurisdiction (AOJ).  However, the 
veteran testified at his October 2007 Board hearing that he 
was waiving AOJ jurisdiction of any additional evidence 
submitted in support of his claims on appeal.  Hearing 
Transcript, p. 2.  Thus, the Board finds that a remand for 
AOJ consideration is not required.  See 38 C.F.R. § 
20.1304(c) (2008).

I. New and Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to section 3.156(a) of Title 38 of the U.S. Code of 
Federal Regulations, 'new and material' evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

A review of the record reflects that the veteran was 
initially denied entitlement to service connection for a 
cervical spine disorder by a September 2002 rating decision.  
The rating decision indicates that the veteran has not yet 
presented evidence of a current chronic cervical spine 
disorder.  The veteran filed to reopen his previously denied 
claim, and in an April 2004 rating decision, the veteran's 
claim is reopened.  However, the RO denied the claim on its 
merits citing a lack of competent evidence linking the 
veteran's cervical spine disorder to service.  

Evidence of record at the time of the April 2004 rating 
decision consisted of lay statements by the veteran and 
E.D.D., the veteran's service treatment records, VA treatment 
records dated June and July 2000, and September 2003 through 
March 2004, a February 2004 medical statement by Dr. A. 
Owens, treatment records from Objective Diagnostic, and May 
2003 and June 2003 VA examination reports.  Pertinent to the 
veteran's claim, this evidence contained a June 2000 Video 
Fluoroscopy Report which indicated that the veteran had 
spondylolisthesis at C2-3.  Also of record was a November 
2002 VA treatment record that diagnosed the veteran with neck 
pain likely due to chronic muscle strain or spasm.  See VA 
Pain Management and Rehabilitation Services (PM&RS) Clinic 
Note dated November 25, 2002.  It also noted that a June 2002 
MRI showed disc bulges at C5-6.  Id.  None of the competent 
evidence related the veteran's cervical spine disorder to 
service.  

Following the April 2004 denial, the veteran was notified of 
this decision and his appellate rights.  The veteran filed a 
notice of disagreement in July 2004; a statement of the case 
was sent in June 2005.  In July and September 2005 the 
veteran submitted information regarding his dependents.  He 
did not, however, file a Substantive Appeal as to the issue 
of entitlement to service connection for a cervical spine 
disorder. 

In November 2005, the veteran contacted the RO to inquire 
about the status of his appeal.  He claimed that he had 
submitted a VA Form 9 (Substantive Appeal) in August 2005.  
There was no evidence of any VA Form 9 filed with the RO; as 
such, his request was interpreted as a request to reopen his 
claim.  See Letter to Veteran dated November 22, 2005.  The 
RO denied this request in an April 2006 rating decision.  The 
veteran was again notified of his appellate rights, and 
perfected an appeal of this issue.  

Additional evidence received since the April 2004 rating 
decision consists of more statements from the veteran, VA 
treatment records dated from October 2003 through November 
2007, a private functional capacity evaluation report dated 
in December 2006, records from the SSA, VA examination 
reports dated in June 2005 and April 2008, and personal 
testimony from the veteran received October 2007.  

In order to successfully reopen his previously disallowed 
claim, the veteran must present competent evidence indicating 
that his cervical spine disorder may be the result of his 
military service, including a 1993 motor vehicle accident.  
Pertinent to the present claim, the veteran submitted 
additional evidence of treatment for his cervical spine 
disorder.  At least one treatment record indicates that the 
veteran complains of chronic neck pain which originated 
status post-motor vehicle accident in 1992 or 1993.  See VA 
Treatment Record dated July 13, 2004.  Also of record are two 
VA examination reports which provide negative opinions as to 
whether the veteran's cervical spine disorder is related to 
his military service.  The veteran's accredited 
representative asserts that complaints of "sharp pain in 
shoulder [sic] radiating to neck" during service could have 
been associated with early signs of disc degeneration.  
Alternatively, the representative contends that the veteran 
may have jarred his neck, causing injury, during his 1993 
motor vehicle accident because he was restrained by a seat 
belt.  See Hearing Memorandum dated October 9, 2008.  
Finally, the veteran testified in October 2007 that two VA 
physicians have related his current neck problems to his in-
service motor vehicle accident.  

Initially, the Board observes that the July 2004 VA treatment 
record cannot be considered evidence sufficient to suggest a 
nexus between his current disability and service.  Rather, it 
appears to be a recitation of the veteran's own self-reported 
history; it does not purport to provide a medical opinion as 
to the etiology of his cervical spine disorder.  Thus, it is 
not material to his previously denied claim.  

Turning to the lay statements provided by the veteran and his 
accredited representative, the Board notes that when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, 
the Board must still determine whether the evidence submitted 
is competent.  

In the present case, the lay statements from the appellant 
regarding the opinions of his VA doctors as to the etiology 
of his cervical spine disorder cannot be accepted as 
competent medical evidence establishing a nexus opinion.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the 
appellant's account of what health care providers purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence).  See also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified to offer medical 
diagnoses, statements, or opinions).  The Board regrets that 
it may not accept these statements as competent evidence that 
might be sufficient to reopen the previously disallowed 
claim.  However, the veteran was provided ample opportunity 
to submit a medical opinion that echoed his lay testimony.  

As for the statements of his accredited representative, there 
is nothing to indicate that the veteran's accredited 
representative has the appropriate medical training and 
expertise to make statements regarding whether in-service 
complaints or events constitute an injury or chronic 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, these statements are also insufficient to 
reopen the veteran's claim.  Unfortunately, the remaining 
"new" evidence makes no mention of any relationship between 
the veteran's cervical spine disorder and his military 
service.  

Since none of the newly submitted evidence discussed above 
raises the reasonable possibility of substantiating the 
veteran's underlying claim, the Board finds that the 
veteran's request to reopen the previously disallowed claim 
of entitlement to service connection for a cervical spine 
disorder must be denied.  38 C.F.R. § 3.156(a).

II. Increased Rating

The veteran's thoracolumbar back strain with sciatica and 
very mild sensory radiculopathy of the S1 nerve root is 
currently rated as 40 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292-5237 (2008).  Generally, a 
hyphenated diagnostic code reflects that a service-connected 
disease is rated based on the appropriate residual condition.  
38 C.F.R. § 4.27 (2008).  However, in the present case, the 
hyphenated diagnostic code reflects a change in the 
diagnostic code for lumbosacral strain that occurred in 
September 2003.  Currently, Diagnostic Code 5237 is rated 
according to the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Formula), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  38 C.F.R. § 4.71a.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).  

Pertinent to the General Formula, the veteran is already 
rated as 40 percent disabling.  Thus, in order to warrant a 
higher disability rating for his service-connected disability 
there must be competent evidence of unfavorable ankylosis of 
the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  Yet, the competent medical evidence fails to 
demonstrate that the veteran has ankylosis of the 
thoracolumbar spine.  In this regard, the veteran's treatment 
and examination records show that he demonstrates flexion 
limited to no more than 15 degrees.  The fact that the 
veteran can demonstrate range of motion in his thoracolumbar 
spine shows that it is not fixed in flexion, extension, or a 
neutral position.  Id. at Note (5).  In the absence of any 
competent medical evidence of ankylosis, a higher disability 
rating is not warranted.  

The Board observes that the veteran complains that his low 
back pain radiates to his bilateral lower extremities.  See 
October 2007 Hearing Transcript.  Pursuant to the General 
Formula, any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  Id. at Note (1).  A review of the veteran's 
history and claims file reflects that is already service-
connected for "sciatica, or very mild sensory radiculopathy 
of the S1 nerve root."  He is not, however, in receipt of a 
separate evaluation for such disability.  For reasons 
discussed in more detail below, the Board finds that the 
competent evidence fails to demonstrate that such complaints 
are compensable; thus, a separate rating is not warranted.  

Prior to this appeal period, in October 2003, an 
electromyography (EMG) study revealed mild S1 radiculopathy.  
However, more recently, and thus, more probative to the 
current appeal, an EMG study failed to show any 
electrodiagnostic evidence of peripheral neuropathy or lumbar 
radiculopathy.  See VA EMG Study dated June 7, 2005.  
Moreover, other than an April 2007 spinal assessment by a VA 
chiropractor noting "symptoms" of sciatica, the veteran's 
current medical evidence is silent for any diagnosed 
disability for his bilateral radicular complaints.  
Additionally, a March 2005 Functional Capacity Assessment 
indicates "minimal" MRI findings.  In the absence of any 
competent medical evidence of radiculopathy, sciatica, or 
peripheral neuropathy, including a diagnosis by a competent 
medical professional, the Board finds that the veteran's 
subjective complaints of radiating pain do not warrant 
separate compensable ratings.  

In addition to evaluating the veteran's disability pursuant 
to Diagnostic Code 5237, the Board considered whether the 
veteran is entitled to an increased rating based on criteria 
specific to intervertebral disc syndrome (Diagnostic Code 
5243).  Under Diagnostic Code 5243, intervertebral disc 
syndrome (either preoperatively or postoperatively), is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is for assignment when there 
are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is contemplated for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  An "incapacitating episode" 
is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 

The veteran testified at his October 2007 hearing that he has 
spent forty-eight days in last year resting in bed; this is 
approximately seven weeks.  However, the veteran did not 
indicate that this bed rest was physician-prescribed.  In 
fact, the veteran denied any history of physician-prescribed 
bed rest at his April 2008 VA examination.  Moreover, 
although the veteran indicated that he sought emergency 
treatment for flare-ups of his thoracolumbar disability in 
the last year, he testified that he was released with nothing 
more than a prescription for pain killers.  In the absence of 
competent evidence of flare-ups requiring treatment and 
physician-prescribed bed rest, the Board finds that the 
rating criteria for Diagnostic Code 5243 cannot serve as a 
basis for an increased rating on the basis of incapacitating 
episodes.  

In determining the actual degree of disability, an objective 
examination is more probative of the degree of the veteran's 
impairment.  In the present case, the competent evidence 
demonstrates that the veteran's service-connected 
thoracolumbar back strain is best characterized throughout 
this appeal by symptomatology associated with his current 40 
percent rating.  The Board observes that the veteran's 
opinions and observations alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2007).  

Finally, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against assignment of a rating in excess of 
40 percent for the entire period of this appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (the Board must consider 
whether there has been an increase in severity during an 
appeal to warrant staged ratings).  Therefore, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III. TDIU

The veteran contends that he is entitled to a TDIU rating 
based on his service-connected disability.  A total 
disability evaluation may be assigned where the schedular 
evaluation is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2008).

In the present case, the veteran is service-connected for 
thoracolumbar back strain with sciatica and very mild sensory 
radiculopathy of the S1 nerve root, evaluated as 40 percent 
disabling.  Clearly, the veteran does not meet the schedular 
criteria for an award of TDIU pursuant to the provisions of 
38 C.F.R. § 4.16(a).  However, a veteran can still be awarded 
a total disability evaluation if it is established by the 
evidence of record that service-connected disabilities have 
rendered the veteran unable to secure and follow 
substantially gainful employment.  If this is established, 
the case is to be sent to the Director of Compensation & 
Pension Services for extraschedular consideration.  See 38 
C.F.R. §§ 3.340(a), 3.341(a), and 4.16(b).

Initially, the Board notes that the veteran has asserted that 
his unemployability is due, in part, to his claimed cervical 
spine disorder.  See Hearing Transcript, p. 13.  However, 
service connection is not in effect for a cervical spine 
disorder; thus, the Board may not consider any occupational 
impairment due to this disability in considering TDIU on an 
extraschedular basis.  

A September 2007 Physical Residual Functional Capacity 
Assessment (PRFCA) from the SSA reflects that the veteran has 
a history of chronic pain to the spine.  It also indicates 
that he has completed one and one-half years of college, and 
previously worked as a juvenile detention worker, recreation 
center supervisor, truck driver, mental health technician, 
and owner/operator of his own lawn service.  The veteran 
reported that he stopped working in January 2007 due to 
physical complaints.  

As discussed above, the veteran's thoracolumbar back strain 
is manifested by subjective complaints of low back pain and 
pain radiating to the bilateral lower extremities and 
objective evidence of decreased range of motion in the 
thoracolumbar spine.  The veteran contends that the pain 
associated with his service-connected disability interferes 
with his employment to the point where he can no longer work.  
See Hearing Transcript, pp. 14-15.  However, a thorough 
review of the competent evidence reflects that the veteran's 
subjective complaints of pain, as well as his self-perceived 
functional limitations, are not credible.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  As such, the Board finds the veteran's lay 
statements regarding pain and its impact on his employability 
suspect. 

In evaluating the credibility of the veteran's complaints, 
the Board relied on the abundant medical evidence, including 
VA examination reports, SSA disability examination reports, 
and contemporaneous medical evidence, indicating that the 
veteran's complaints are not consistent with his organic 
disease.  See June 2005 VA Examination Report (veteran's 
subjective complaints are worse despite objective evidence 
showing improvement); VA Functional Capacity Assessment dated 
March 25, 2005 (veteran's allegations appear to be somewhat 
out of proportion with his minimal MRI findings).  See also 
April 2008 VA Examination Report.  A December 2006 
occupational therapy assessment noted that the veteran's 
overall test findings, in combination with clinical 
observations, suggest considerable question be drawn as to 
the reliability and accuracy of the veteran's subjective 
reports of pain and limitation.  VA Occupational Therapy 
Clinic Note dated December 11, 2006.  

In addition to questions regarding the veteran's complaints 
of pain, the record suggests that his functional limitations 
due to thoracolumbar back strain with sciatica and very mild 
sensory radiculopathy of the S1 nerve root are exaggerated.  
In this regard, more than one physician has noted the 
veteran's use of a cane that is not "medically necessary."  
See SSA Disability Examination dated May 22, 2007; VA 
Functional Capacity Assessment Report dated September 10, 
2007; April 2008 VA Examination Report.  Finally, some of the 
veteran's records indicate that his examination results were 
suggestive of less than full effort during testing.  See VA 
Occupational Therapy Clinic Noted dated December 11, 2006; 
April 2008 VA Examination Report.  

In light of the above, the Board concludes that the veteran's 
subjective assessments of his pain level and its impact on 
his ability to function are not credible.  Furthermore, a 
December 2006 occupational therapy assessment indicates that 
the veteran may have some underlying psychiatric disability, 
such as a somatoform disorder, and that it his perceived 
disability and pain, rather than his actual disability that 
might interfere with his ability to return to the work force.  
See VA Occupational Therapy Clinic Note dated December 11, 
2006.  The veteran is not currently service-connected for any 
psychiatric disability; however, as noted in the Introduction 
above, such issue has been referred to the RO for 
consideration.  

Turning to more objective evidence regarding employability, 
the Board observes that none of the competent medical 
evidence of record states that the veteran is unable to 
obtain or maintain employment as a result of his service-
connected thoracolumbar spine disability.  Rather, various 
assessments and evaluations conclude that the veteran is 
capable of light and/or sedentary work.  See VA Functional 
Capacity Assessment dated March 25, 2005; SSA PRFCA Report 
dated September 10, 2007; April 2008 VA Examination Report.  
The Board notes that an April 2007 spinal assessment by a VA 
chiropractor recommends that the veteran get up and move 
every one to two hours; such limitation might affect 
employability.  However, there is nothing to indicate that 
the veteran's educational and occupational background would 
prevent him from obtaining sedentary employment that would 
allow for such accommodation.  The Board also acknowledges 
that the VA chiropractor stated that the veteran's pain might 
interfere with his attention and concentration.  However, as 
the Board finds the veteran's pain complaints not to be 
credible (or perhaps attributable to a psychiatric disorder), 
this statement is of limited probative value in evaluating 
the veteran's employability.  Moreover, a SSA assessment 
found that the veteran was capable of performing activities 
even with consideration of pain.  See SSA PRFCA Report dated 
September 10, 2007.  

The Board acknowledges the veteran's lay statements that he 
is unable to do light or sedentary work.  See Hearing 
Transcript, p. 14.  While the veteran is competent to provide 
his own thoughts as to his ability, the Board has already 
discussed that the veteran's own statements regarding his 
perceived abilities are not credible.  Furthermore, the 
record contains a number of professional medical opinions 
that his service-connected thoracolumbar back strain with 
sciatica and very mild sensory neuropathy at the S1 nerve 
root do not preclude him from sedentary or light work.  In 
weighing the competent medical evidence of record, the Board 
finds the opinions of physicians to be more probative than 
any lay statements by the veteran, credible or not.  See 
Hayes, supra; see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches). 

In light of the above evidence, the Board finds that 
entitlement to TDIU has not been established.  In this 
regard, there is no credible indication in the record that 
the veteran's service-connected disability would prevent him 
from sedentary or light forms of gainful employment.  As 
such, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for TDIU.  Thus, 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Extraschedular Ratings

Although the Board concludes that the veteran is not entitled 
to TDIU on the basis of his service-connected thoracolumbar 
disability, it notes that he may still be entitled to a 
higher rating.  The purpose of the Rating Schedule is to 
compensate the veteran for the average impairment in earning 
capacity resulting from his service-connected disabilities.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the disabilities.  
Id.  However, in some cases a disability picture may present 
exceptional or unusual circumstances with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  In these cases, a referral for consideration of an 
extraschedular rating is warranted.  Id.  

The Board observes that the threshold for referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b) is lower 
than that for TDIU under 38 C.F.R. § 4.16(b).  See Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994); see also VAOGCPREC 6-96 
(August 16, 1996).  In this regard, the veteran need only 
show marked interference with employment, and not difficulty 
in obtaining or retaining employment.  See Thun v. Peake, 22 
Vet. App. 111, 117 (2008).  

In Thun, the Court held that the determination of whether a 
veteran is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with 
a threshold finding that the evidence before VA "presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, in considering whether 
referral for extraschedular consideration is appropriate the 
Board must compare the level of severity and symptomatology 
of the veteran's disability with the established criteria 
found in the rating schedule for that disability.  If the 
criteria reasonably describe the veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule.  Id. 

Certainly the veteran's complaints of severe pain, its impact 
on his ability to function, and his assertion that he spent 
nearly seven weeks in bed last year suggest a disability 
picture worse than his current 40 percent disability.  
However, as previously discussed, the Board has found the 
veteran's subjective complaints not to be credible.  With 
respect to the veteran's claimed episodes of incapacitation, 
there is nothing to indicate that the veteran's bed rest is 
anything other than self-imposed.  In light of evidence that 
the veteran has an exaggerated perception of his disability, 
it is not evident, therefore, that his "incapacitating 
episodes" were, in fact, due to his thoracolumbar spine 
disability.  As indicated by the April 2008 VA examination 
report, there is no organic spinal disease to explain the 
severity of the veteran's complaints.  Rather, the veteran's 
predominant disability picture is characterized by some 
degree of pain and limited range of motion in the 
thoracolumbar spine.  

The Board notes that the criteria in the Rating Formula 
pertaining to the veteran's spine disability focus on 
limitation of motion with consideration of functional loss 
due to pain, fatigue, lack of endurance, and incoordination.  
It is therefore the opinion of the Board that the 
symptomatology exhibited by the veteran's thoracolumbar spine 
disability is contemplated by the Rating Schedule.  
Furthermore, the Board concludes that his current 40 percent 
rating is appropriate given the impact on his earning 
capacity.  In this regard, the veteran testified in October 
2007 that although he could not maintain full-time employment 
due to neck and back pain, he was able to work in an on-call 
position at his last employer.  The veteran eventually left 
this position.  Notably, he did not indicate that he was 
fired from this position.  The Board does not dispute that 
the veteran's service-connected disability demonstrates some 
interference with his employment.  However, such interference 
is adequately compensated by his current 40 disability 
rating.  Thus, referral for extraschedular consideration is 
not warranted. 


ORDER

The veteran's request to reopen a claim of entitlement to 
service connection for a cervical spine disorder is denied.

Entitlement to a disability rating in excess of 40 percent 
for thoracolumbar back strain with sciatica and very mild 
sensory radiculopathy of the S1 nerve root is denied.

Entitlement to TDIU is denied.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


